UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             2/27/20
MAHFUJUR RAHMAN, et ano.,
                                                   17-CV-5156 (RA) (BCM)
              Plaintiffs,
       -against-                                   ORDER SCHEDULING STATUS
                                                   CONFERENCE AND DIRECTING
RED CHILI INDIAN CAFE, INC., et al.,               DEFENDANTS TO APPEAR ON
              Defendants.                          APRIL 28, 2020

BARBARA MOSES, United States Magistrate Judge.

       A status and scheduling conference is scheduled before Judge Moses on April 28, 2020,

at 10:30 a.m., in Courtroom 20A, 500 Pearl Street, New York, NY 10007. Plaintiffs may appear

through counsel. Defendants Mohammed Miah and Noor Islam must appear in person.

Defendant Red Chili Indian Café, Inc. must appear through counsel.


         THE PARTIES ARE DIRECTED TO READ THIS ENTIRE ORDER
         CAREFULLY. FAILURE TO COMPLY WITH PRE-CONFERENCE
         RESPONSIBILITIES, OR FAILURE TO APPEAR AT THE
         CONFERENCE, MAY RESULT IN SEVERE CONSEQUENCES,
         INCLUDING MONETARY SANCTIONS AND/OR THE ENTRY OF A
         DEFAULT JUDGMENT.

       For nearly one year, from February 25, 2019 to February 10, 2020, pro se defendants

Miah and Islam (the "individual defendants") failed to participate in discovery, failed to comply

with Court orders to produce documents and appear for hearings, and took no steps to defend this

Fair Labor Standards Act action. Defendant Red Chili Indian Café, Inc. (Red Chili) has never

appeared or answered.

       On July 12, 2019, I issued a Report and Recommendation (Dkt. No. 61) recommending

that the individual defendants' Joint Answer with Affirmative Defenses (Dkt. No. 26) be stricken

and that plaintiffs be directed to move for a default judgment. On December 5, 2019, the Hon.

Ronnie Abrams, United States District Judge, issued an Order (Dkt. No. 66) agreeing with my
recommendation, striking the Joint Answer with Affirmative Defenses, and directing plaintiffs to

move for a default judgment, which they did on January 3, 2020. (Dkt. No. 71.) On January 6,

2020, Judge Abrams issued an Order to Show Cause giving defendants a deadline of February 3,

2020 to serve answering papers and ordering them to show cause, on February 10, 2020, why a

default judgment should not be entered in favor of plaintiffs. (Dkt. No. 80.)

       The individual defendants did not serve any answering papers. However, on February 10,

2020, they appeared in person before Judge Abrams, who orally denied plaintiffs' motion for

default judgment as to them "in light of the fact that [they] both [appeared] and indicated a desire

to be heard," without prejudice to renewal of the default motion should Miah or Noor again fail

to appear when required or comply with their other litigation obligations. Feb. 10, 2020 Tr. (Dkt.

No. 89) at 6:19-21. Judge Abrams warned the individual defendants:

       [F]rom now on if you do not respond or you do not show up, you do not do
       something on time, plaintiff will win this case.

Id. at 6:16-18. Thereafter, in a written Order dated February 26, 2020 (Dkt. No. 88), Judge

Abrams memorialized her oral ruling, and also denied the motion for default judgment as to

defendant Red Chili, in order to give that defendant "one more opportunity to find counsel to

represent it in this action, which it must, given that a corporation may not proceed pro se." Judge

Abrams warned that if it "does not obtain representation and file a responsive pleading by April

27, 2020, Plaintiffs' motion for default judgment against it will be granted." Id.

       Judge Moses will hold a status conference on April 28, 2020, at 10:30 a.m., in

Courtroom 20A, 500 Pearl Street, New York, NY 10007. 1 As noted above, defendants Miah


1
  During the February 10, 2020 hearing, defendant Miah stated that he would be "out of the
country," due to a family member's sickness, from February 25, 2020 until "like the end of
March or the beginning of April." The Court sets the conference for late April to accommodate
defendant Miah's schedule and to allow defendant Red Chili time to retain counsel.


                                                  2
and Islam must appear in person. They should plan to arrive at the courthouse at least 20

minutes prior to the time of the conference, in case there are lines in the security pavilion. If the

individual defendants have retained counsel by the date of the conference, they must still

appear in person, along with their attorney. Defendant Red Chili must appear through

counsel. As Judge Abrams explained in her February 26 Order, "a corporation cannot proceed

pro se." See also Dkt. No. 42, at 6 ("Defendants are reminded that the corporate defendant in this

mat[t]er – Red Chili Indian Café, Inc. – must retain counsel to defend this action. Because it is a

corporation, it cannot proceed without an attorney to represent it."); Dkt. No. 34 ("Defendant

Red Chili Indian Cafe is reminded that 'a corporation may not appear in a lawsuit against it

except through an attorney, and that, where a corporation repeatedly fails to appear by counsel, a

default judgment may be entered against it' pursuant to Federal Rule of Civil Procedure 55.").

       Defendants shall take the following steps in advance of the April 28, 2020

conference:

       1.      Defendants Miah and Islam shall contact the New York Legal Assistance
               Group (NYLAG)'s legal clinic for pro se litigants in the Southern District of New
               York,     more     information     about    which     can   be    found       here:
               https://www.nylag.org/pro-se-clinic/. NYLAG may be able to provide guidance to
               defendants concerning (a) their defense of this action generally, and (b) their
               preparation for the April 28, 2020 conference.

       2.      Defendants Miah and Islam shall request that the Court reinstate their Joint
               Answer and Affirmative Defenses (Dkt. No. 26), which the Court ordered
               stricken on December 5, 2019. They may do so by filing a letter-motion through
               the Pro Se Intake Unit.

       3.      Defendants Miah and Islam shall bring with them to the April 28 conference
               the following documents and information:

                   a. All tax returns and tax filings of the corporate defendant Red Chili
                      for the years 2015 and 2016, including documents that defendants now
                      possess and documents that they are able to obtain from the relevant tax
                      authorities, or from their tax preparer(s) or accountants, between now and
                      April 28;



                                                 3
                  b. All documents concerning revenues, income, payroll, expenses, taxes
                     or any other money earned or spent by Red Chili during the years 2015
                     and 2016, including Red Chili's bank statements and the two notebooks
                     that defendant Miah described at his deposition;

                  c. The name(s) and contact information of all third party tax preparer(s)
                     and accountant(s) used by Red Chili from 2015 to the present; and

                  d. The telephone numbers, account names, and cellular service providers
                     associated with all cellphones used by the individual defendants
                     and/or by Red Chili during the years 2015 and 2016.

       Plaintiffs shall bring to the conference any tax information request or authorization forms

(e.g., IRS Forms 4506, 4506-T, or 8821) or other information request or third-party authorization

forms that they believe will be useful in obtaining the documents that defendants were previously

ordered to produce, filled out to the extent possible, and may request an order directing the

individual defendants to execute such forms.

       If any party is unable to attend the conference on April 28, 2020, that party must

promptly write to the Court, proposing dates on which he is available for a status conference.

Any unexcused absence by defendant Miah or defendant Islam on April 28, 2020, at 10:30

a.m., may result in severe consequences, including sanctions and/or entry of a default

judgment against the absent defendant.

       The Clerk of Court is directed to mail a copy of this Order to defendants Miah and Islam.

Dated: New York, New York
       February 27, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 4
